Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-06-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-16 are pending in this action. Claims 17-20 are cancelled.

Response to Amendment
The amendment filed on 07-06-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1-9, 13  and 15-16 as well as cancelled claims 17-20 an. Applicant has amended independent claims 1 and 16  with adding allowable limitations to expedite allowance of the instant application. Further Applicant has amended abstract per objection, therefore objection to abstract is withdrawn.

Applicant has amended claims 1-9, 13  and 15-16 as well as cancelled claims 17-20 an. Applicant has amended independent claims 1 and 16  with adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 07-06-2022, under remark regarding allowable limitations “a bend sensor comprising at least two bendable sensing elements each of at least two bendable sensing elements is arranged asymmetrically with respect to each other along a foldable display, wherein the foldable display is foldable at multiple locations along a display surface and the at least two sensing elements positioned along a top and bottom of the foldable display; determining a location and an angle of folding of the foldable display based on the sensing values detected from the at least two bendable sensing elements; and rendering content on the foldable display based on the location and the angle of the folding” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1 and 16 does overcome the prior art rejection mailed on 04-06-2022; which puts application number 17,168,070 in condition for allowance. 


Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s of  as well as newly  searched prior art of 
Kwak Ji-yeon et al. (US 20150331496 A1) discloses “ the flexible display apparatus 100 determines a degree of bending, that is, a bending angle using a change of the resistance values output from the bend sensor at every certain interval”; prior art of Geissler Jan et al. (US 20110057873 A1) does disclose or suggest “flexible electronic device has more than two* bending sensor elements. Two bending sensor elements are assigned to each side edge, respectively, whereby bending sensor elements are disposed in the region of side edges, or are designed according to the configuration in each case. Of course, more than two bending sensor elements per side edge can also be provided, whereby, of course, one bending sensor element  per side edge  may also be sufficient. In this way, side edges, which can be bent independently of one another, assume a plurality of bending states, for example, "not bent", "bent upward", "bent downward", as well as also the intermediate phase, "is bent straight." The above described configuration, however, additionally makes possible yet another degree of freedom. This means that side edges can be bent independently of one another, so that they can also be bent in opposite directions. In this way, the number of control commands that can be generated and carried out and which are only based on the bending of the device, is considerably increased“; and prior art of  OKAMOTO Yuki (US 20180033398 A1) discloses “The information terminal includes a display portion that includes a first pixel, a second pixel, and a sensor element. The first pixel includes a liquid crystal element. The second pixel includes a light-emitting element. The sensor element includes a first bend sensor whose resistance is changed in accordance with bending of the display portion in a convex direction and a second bend sensor whose resistance is changed in accordance with bending  of the display portion in a concave direction. The luminance of the light-emitting element is controlled in accordance with an output of the sensor element” however, none of the cited or  newly searched prior arts recites or  discloses all the other limitations of independent claim in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
  “a bend sensor comprising at least two bendable sensing elements each of at least two bendable sensing elements is arranged asymmetrically with respect to each other along a foldable display, wherein the foldable display is foldable at multiple locations along a display surface and the at least two sensing elements positioned along a top and bottom of the foldable display; determining a location and an angle of folding of the foldable display based on the sensing values detected from the at least two bendable sensing elements; and rendering content on the foldable display based on the location and the angle of the folding”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1-9, 13  and 15-16 as well as cancelled claims 17-20 an. Applicant has amended independent claims 1 and 16  with adding allowable limitations to expedite allowance of the instant application.. Applicant arguments filed on 07-06-2022 are convincing. As argued by applicant in remarks under claim rejection page 11, paragraph 2 Line 1-2; after extensive search and further consideration, the prior art of with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a bend sensor comprising at least two bendable sensing elements each of at least two bendable sensing elements is arranged asymmetrically with respect to each other along a foldable display, wherein the foldable display is foldable at multiple locations along a display surface and the at least two sensing elements positioned along a top and bottom of the foldable display; determining a location and an angle of folding of the foldable display based on the sensing values detected from the at least two bendable sensing elements; and rendering content on the foldable display based on the location and the angle of the folding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-03-2022